  

EXHIBIT 10.1

 

AGREE REALTY CORPORATION

70 East Long Lake Road

Bloomfield Hills, Michigan 48304

 

November 4, 2015

 

Matthew Partridge

 

Re:Letter Agreement of Employment for Matthew Partridge (“Employee” or “You” or
“Your”)

 

Dear Matt:

 

This Letter Agreement (“Letter Agreement”) sets forth the terms and conditions
by which Agree Realty Corporation (“ADC” or the “Company”) retains Your
services.

 

Position: You will serve as the Executive Vice President, Chief Financial
Officer, and Secretary of the Company, reporting directly to Joel N. Agree,
President and Chief Executive Officer of ADC.  ADC has its sole and exclusive
discretion to change, extend or to curtail the precise services and duties You
are to perform.     Best Efforts: All duties rendered by You for and on behalf
of ADC shall be of the highest professional standards.  You shall devote Your
full time, energies and talents to the success of Agree.  You shall use Your
best efforts to promote and shall during and after the expiration of this Letter
Agreement, do nothing to reduce or injure the reputation of ADC.     Employment
At-Will: You agree to be an “at-will” employee and acknowledge that there is no
guaranty that Your employment by ADC is for any period of time and that Your
employment may be terminated for any reason whatsoever or for no reason and with
or without cause.     Expected Start Date: You agree to commence employment at
ADC on January 11, 2016 (the “Start Date”).  You shall not be entitled to any of
the benefits or rights under this Letter Agreement, unless and until You
commence employment with ADC on or before the Start Date.     Annual Base
Salary: $225,000.00 payable semi-monthly in accordance with ADC’s normal payroll
practices and subject to all required withholdings and deductions.  The annual
base salary may be adjusted in subsequent years as recommended by the Chief
Executive Officer of ADC, subject to the Compensation Committee of the Board of
Directors.     Incentive Compensation: For your first year of employment, you
will be eligible to receive cash and stock incentive compensation in amounts of
up to 35% and 70%, respectively, of your annual base salary subject to the
performance hurdles determined by the Company’s Board of Directors and in
accordance with ADC’s existing programs for such awards.  Any such incentive
compensation will be paid at the same time that similar incentive compensation
is paid to other ADC executives, which will be no later than March 15th of the
year following the year to which the incentive compensation relates.

 

   

 

 

Restricted Stock Grant: ADC will award You $250,000 worth of restricted stock of
the Company upon the commencement of employment pursuant to a Restricted Stock
Award Agreement containing a 5-year vesting schedule and other standard
terms.  The number of shares of ADC restricted stock to be granted will be based
on the closing price of ADC shares on the Start Date.  If ADC terminates Your
employment without Cause (as defined below) before You are vested in 50% of the
restricted stock, then, in addition to any severance, ADC will enter into a
consulting agreement with You prior to your termination date with a guaranteed
term of sufficient length to allow you to continue vesting and become vested in
50% of the restricted stock.     Relocation Benefits ADC will reimburse You, or
allow You to directly bill ADC, for (i) primary moving expenses including the
packing, shipping and unpacking of Executive’s household goods and the transport
of family members to the Detroit Metro Area, (ii) transportation expenses to and
from the Detroit Metro Area until permanent housing is secured, (iii) up to four
months of temporary housing in the Detroit Metro Area and (iv) up to four weeks
of rental car use.  The aggregate relocation allowance will be the lower of (x)
actual costs incurred and (y) $25,000.00.     Benefits: You will be eligible to
participate in such benefits, including health care, 401K, cellphone
reimbursement, and other general benefits, as are generally made available to
similarly situated executives of ADC.  ADC agrees to reimburse You for COBRA
medical insurance premiums for the period from the Start Date until ADC is
capable of providing medical insurance.       Paid Time Off: You will be
entitled to paid time off in accordance with the Company’s Paid Time Off policy.
    Change in Control Severance:

Notwithstanding the at-will nature of Your employment, if You are terminated by
ADC due to any reason other than death, disability or Cause, You will receive a
cash amount equal to 100% of Your current annual base salary.

 

If Your employment is terminated due to a Change in Control (as defined below),
You will receive either (1) a cash amount equal to the sum of (i) 200% of Your
current annual base salary, (ii) 200% of Your Annual Cash Incentive Award for
the previous fiscal year and (iii) 200% of Your Long-Term Incentive Compensation
for the previous fiscal year, but in no event more than 200% of Your projected
Threshold Long-Term Incentive Compensation, or (2) in the event Your employment
is terminated due to a Change in Control which occurs during Your first fiscal
year of employment, a cash amount equal to the sum of (i) 200% of Your current
annual base salary plus $200,000, (ii) 200% of Your projected Threshold Annual
Cash Incentive Award, and (iii) 200% of Your projected Threshold Long-Term
Incentive Compensation. If You are terminated by ADC for Cause, You will not be
entitled to any change in control severance payments, and You will forfeit any
unvested securities of ADC.

 

 - 2 - 

 

 

 

All compensation and incentives shall be paid out in accordance with the regular
practices of ADC and shall vest in accordance with the plans and/or programs
associated therewith. Change in Control shall have the same meaning as set forth
in the 2014 Equity Incentive Plan. Notwithstanding the foregoing, there shall be
no Change in Control in the event You are retained by a successor organization
substantially on the same terms as set forth herein.

 

Any severance or change in control severance payments shall be payable in equal
semi-monthly installments over the twelve (12) month period following Your
termination in accordance with ADC’s normal payroll practices and payroll dates,
subject to all required withholdings and deductions. The payments will commence
on the 60th day following the termination of Your employment, with the first
payment being retroactive to Your termination date. To be eligible to receive or
continue to receive the severance payments, you must (x) remain in strict
compliance with your post-employment obligations to the Company and (y) within
thirty (30) days of Your termination date, have signed and returned a
comprehensive and irrevocable release agreement in a form prepared by the
Company.

    Section 409A: This Letter Agreement is intended to comply with Section 409A
of the Internal Revenue Code of 1986, as amended (“Section 409A”) or an
exemption thereunder, and shall be construed and administered in accordance with
Section 409A.  Notwithstanding any other provisions of this Letter Agreement,
payments provided under this Letter Agreement may only be made upon an event,
and in a manner, that complies with Section 409A or an applicable
exemption.  Any payment under this Letter Agreement that may be excluded from
Section 409A shall be excluded from Section 409A to the maximum extent
possible.  For purposes of Section 409A, each installment payment provided under
this Letter Agreement shall be treated as a separate payment.  Any payment to be
made under this Letter Agreement upon termination of employment shall only be
made upon a “separation from service” under Section 409A.  Notwithstanding the
foregoing, ADC makes no representations that the payments and benefits provided
under this Letter Agreement comply with Section 409A and in no event shall ADC
be liable for any portion of any taxes, penalties, interest or other expenses
that may be incurred by You on account of non-compliance with Section 409A.    
Cause: For purposes of this Letter Agreement, “Cause” shall mean: (a) You fail
or refuse to observe or perform any term, covenant or provision of this Letter
Agreement or any reasonably assigned duties requested by ADC; (b) You breach
Your fiduciary duty to ADC; (c) You are under investigation for committing,
charged with, and/or convicted of a felony or any other crime which might cause
clients to question the business practices or reputation of ADC; (d) You commit
any act of theft, embezzlement, fraud, dishonesty or disloyalty with respect to
ADC; (e) You use alcohol in an unprofessional fashion, non-prescribed narcotics
or contraband during working hours or on ADC premises; or (f) You are
insubordinate or otherwise disruptive in a manner that is detrimental to ADC,
its operations and/or its employees as reasonably determined by ADC.

 

 - 3 - 

 

 

Non-Solicitation and Confidentiality:

 

(a)  Confidential Information.  The relationship with ADC has been and/or will
be one of trust and confidence and there has been and/or will be available to
You certain confidential and proprietary business and financial information,
related trade secrets and proprietary information of ADC which includes, but may
not be limited to, the records and information of ADC dealing with income,
investments, investment or development opportunities, customer or tenant lists,
rent rolls, project lists, investor lists, investor identities, investment
returns, business strategies, business methods, business practices, services,
financial information, leasing information, access codes, business strategies,
all information contained in or on the computer hard drives and/or servers of
ADC, customer or tenant contact information including telephone numbers,
addresses and e-mail information, business methods, marketing methods, and other
items relative thereto (herein collectively and individually referred to as the
“Confidential Information”).  The Confidential Information is an extremely
valuable and important asset of ADC and the unauthorized use of the Confidential
Information would cause irreparable economic and business injury to ADC.  You
shall hold the Confidential Information in strict confidence and in trust for
ADC and shall not disclose or otherwise communicate, provide or reveal in any
manner whatsoever any of the Confidential Information to any person or entity
without the prior written consent of ADC.  Upon termination of employment, You
shall return to ADC, without demand from ADC, any Confidential Information
disclosed or provided to You, including, but not limited to, all originals,
copies, reproductions, notes, facsimiles, samples, models and products thereof,
whether, the same is in digital or document form.  The return of the
Confidential Information shall also include but not be limited to the return of
all the following items to ADC immediately upon the termination of employment:
automobile, keys, calculators,  tapes, clipboards, computers, computer programs,
documents, customer and tenant lists, addresses, telephone numbers, computer
discs, notebooks, drawings, manuals, and such or all other recorded, written or
printed materials and supplies relating to research or business of the ADC.  The
Confidential Information, regardless of form, is, and shall always remain, the
sole and exclusive property of ADC.       (b)  Employees.  During the term of
Your employment with ADC and for a period of two (2) years following the
termination of Your employment (“Period”), You shall not, directly, indirectly
for Your own benefit or for the benefit of any other person, firm or business
organization Solicit for purposes of employment or association any employee or
agent of ADC, or induce any employee or agent of ADC to terminate such
employment or association for purposes of becoming employed or associated
elsewhere, or hire or otherwise engage any employee or agent of ADC as an
employee of a business with whom You may be affiliated or permit such hiring to
the extent You have the authority to prevent same, or otherwise interfere with
the relationship between ADC and its employees and agents.  For purposes of this
Letter Agreement, an employee or agent shall mean an individual employed or
retained by ADC during the term of this Letter Agreement and/or who terminates
such association with ADC within a period of six (6) months either prior to or
after Your termination hereunder.  For purposes of this Letter Agreement, the
phrase “Solicit” shall mean any contact, communication, dialogue or undertaking
whether the same is initiated by You or by an investor, business prospect,
referral source or employee of ADC.

 

 - 4 - 

 

 

  (c)  Business Prospects.  During the Period, You shall not, directly,
indirectly, for Your own benefit or for the benefit of any other person, firm or
business organizations, Solicit for purposes of transacting business, any
business prospect of ADC or induce any business prospect of ADC to terminate
such association with ADC for proposes of transacting business elsewhere or
becoming associated elsewhere or otherwise attempting to divert any business
prospect from ADC, except where, (i) any firm or business organization for which
You are subsequently employed, has an existing verifiable business relationship
with such business prospect; and (ii) transacting business with such business
prospect has no adverse effect on ADC; and (iii) You are not engaged in
providing services or support to such business prospect during the Period.  You
shall prevent such solicitation to the extent You have authority to prevent same
and shall otherwise not interfere with the relationship between ADC and its
business prospects.  For purposes of this Letter Agreement, the term “business
prospects” shall mean any individual and/or business entity with whom ADC has
undertaken to transact business or whom has been targeted for purposes of
transacting business.        

(d) Conduct.

 

(i)    No Improper Use of Confidential Information. During the term of Your
employment with ADC and at all times after the termination of the relationship
by either party with or without advance notice or cause, You shall not use any
Confidential Information of ADC to attempt to negatively influence or otherwise
discourage or dissuade any of ADC’s customers, business prospects or referral
sources from utilizing the services of ADC.

 

(ii)   Advice. You shall during the term of Your employment with ADC and at all
times after the termination of the relationship by either party with or without
advance notice or Cause, remain available to advise and at all times after the
termination of the relationship by either party with or without advance notice
or Cause, You shall remain available to advise ADC in areas which include, but
are not limited to assisting ADC with customer or business matters in which You
were involved and advise ADC as to the status of various matters and follow up
requirements related to tasks performed by You.

 

(iii)  No Disparagement. You shall not during the term of Your employment with
ADC and at all times after the termination of the relationship by either party
with or without advance notice or Cause, communicate, orally or in writing, or
by any other matter whatsoever to any third party, any claim, remark,
allegation, statement, opinion, innuendo, or information of any kind or nature
whatsoever, the effect or intention of which is to cause embarrassment, damage
or injury to the reputation or standing in the local, state, national, or
international community of ADC, its officers, directors, shareholders, members
or employees, whether any such communication is or may be true or founded in
facts.

 

 - 5 - 

 

 

  (iv)  Systems. You acknowledge and agree that You have no expectation of
privacy with respect to ADCs telecommunications, networking, or information
processing systems, (including, without limitation, stored company files, email
messages, text messages, and voice messages) and that Your activities and any
files or messages or use of any of those systems may be monitored and or
intercepted at any time without notice and You consent to such monitoring and
interception.  You further agree that any property situated on ADC’s premises
and owned by ADC, including, disks, and other storage media, filing cabinets and
other work areas is subject to inspection by ADC without notice.    
Modification: Provided such modifications are uniformly applied to similarly
situated ADC executives, ADC has the right to and may unilaterally modify the
terms and conditions of employment including, by way of illustration and not
limitation, job descriptions, rules and regulations, benefit packages and
compensation as it deems appropriate in its sole and exclusive discretion.  All
benefits packages, salary and incentive compensation awards shall be subject, on
an annual basis, to the approval of the Compensation Committee of ADC.    
Arbitration: Except for the equitable enforcement of this Letter Agreement, the
parties shall arbitrate any and all disputes relative to the employment
relationship and/or termination from ADC that otherwise would be resolved by
judicial or administrative proceeding or are in any way related to any alleged
wrongful acts on the part of ADC, whether such disputes are based on alleged
statutory violations or otherwise (i.e., age, race, gender, religion or any
other form of protected class discrimination or harassment), contractual
breaches or otherwise, exclusively through the Procedures and Policies of the
American Arbitration Association, unless other procedures are agreed upon in
writing between the parties.  Venue for any such hearings shall be Oakland
County, Michigan.  All substantive rights provided under any applicable statute
and/or law, the right to representation by counsel, an opportunity for
reasonable discovery, a neutral arbitrator, a fair arbitral hearing, and a
written arbitral award containing findings of facts and conclusions of law shall
be available in the arbitration.  You shall not disclose or announce to third
parties, except Your attorneys and retained professionals that the proceedings
are taking place and You shall keep the nature and substance of the proceedings
confidential and not disclose the same to third parties. The determination of
the arbitrator shall be binding and final upon all parties.  The award of the
arbitrator may be filed with the Clerk of the Circuit Court for the County of
Oakland, Michigan, and judgment may be rendered by the Court upon the
arbitration award and execution may be issued upon the judgment.  The cost for
arbitration shall be split equally between ADC and You.     Limitations: Any
arbitration or judicial proceeding arising out of a dispute relative to Your
employment, shall not be brought by You unless the same is commenced within the
applicable statute of limitations or One Hundred Eighty (180) days following the
incident giving rise to such dispute, whichever is shorter.  If You fail to
commence such a proceeding within such period, any rights You may have to
prosecute such a claim shall be extinguished and terminated.  In the event a
court of competent jurisdiction determines this provision is overly restrictive,
then the court having jurisdiction may alter such provision to that deemed
reasonable under State law.

 

 - 6 - 

 

 

Enforcement: This Letter Agreement shall remain enforceable and shall survive
the expiration or termination of the employment relationship and shall not be
deemed merged or extinguished by any act absent the specific written intention
of the parties to do so.  The undertakings contained herein relate to matters
which are of a special, unique and extraordinary importance to ADC and, that
without such covenants, ADC would be unwilling to employ You.  A violation of
any of the terms hereof would cause irreparable injury to ADC, the amount of
which may be impossible to estimate or determine and which may not be
compensated adequately.  ADC may, at its sole option and in its exclusive
discretion, take or exercise any and all remedies and actions available at law
or equity, including but not limited to the following rights and remedies,
concurrently, consecutively or alternatively.  ADC may file a suit in equity to
enforce the terms and provisions hereof by obtaining the issuance of an Ex-Parte
Restraining Order to enjoin and prohibit You from such breach or threatened
breach hereof.  In any action for injunctive relief or a restraining order, ADC
shall not be obligated to post a bond or any security as a condition to obtain
the issuance of a restraining order, injunction or other equitable relief.  If
the provisions of this Letter Agreement are deemed overly restrictive, the court
having jurisdiction may alter such provisions to provide for the maximum
protection of ADC which is deemed reasonable under State law.  Notwithstanding
the foregoing, You acknowledge that all of the provisions hereof are reasonable,
and waive any defense on such basis.     Attorney Fees: In the event that ADC
should bring any action or claim arising out of this Letter Agreement against
You, or You bring any action or claim against ADC, the prevailing party shall be
entitled to any and all costs incurred in enforcing the terms of this Letter
Agreement, including actual attorney fees, court costs arbitrator costs and fees
and all other costs associated with such action.     Entire Agreement: This
Letter Agreement represents the entire agreement between You and ADC and
supersedes and cancels any prior or contemporaneous arrangements, understandings
or agreements, whether written or oral, by and between You and ADC relative to
the subject matter hereof.  Any amendments hereto shall be in writing and
executed by both parties.  In the event of a conflict between this Letter
Agreement and any other agreement or plan including the agreement and plan
attached hereto, this Letter Agreement shall govern and control.     Governing
Law: This Letter Agreement shall be governed by and construed in accordance with
the laws of the United States of America and the State of Michigan.  Without
limiting the applicability of the Arbitration provisions contained herein,
exclusive venue and jurisdiction for resolution of all disputes shall lie with
the state and/or federal courts having jurisdiction over Oakland County,
Michigan.

 

[Signature Page Follows]

 

 - 7 - 

 

 

Matt, if You agree with the terms and conditions contained herein, please sign
and return a copy of this Letter Agreement to the undersigned.

 

  Very truly yours,       AGREE REALTY CORPORATION         By:   /S/ Joey Agree
    Joey Agree     Its: Chief Executive Officer

 

AGREED TO AND ACCEPTED BY:

 

MATTHEW PARTRIDGE

 

/s/Matthew M. Partridge   (Employee Signature)       Date: November 4, 2015  

 

 - 8 - 

 

